DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The Applicant's amendment filed on October 04, 2021 was received.  Claims 1 and 16 were amended.  Support for the amendments can be found in page 7, line 37-page 8, line 5; and example 1 (page 14 line 26-page 15, line 4) of the current specification.
The text of those sections of Title pre-AIA  35, U.S.C. code not included in this action can be found in the prior Office Action issued on June 26, 2020. 

Claim Interpretation
The claim limitation “lightweight metal” in claim 1, Applicant defines “the lightweight metals are metals and alloys having a density below 5 g/cm3” (see page 6, lines 17-18 of the current specification).
Regarding claim 9, wherein component D is optional therefore the limitation in claim 9, which further limiting component D is also read as optional. 

Claim Rejections - 35 USC § 102
The claim rejections under 35 U.S.C. 102(a)(1) as being anticipated by Wolfgang et al. (DE 102007003761 A1) on Claims 1-3, 5-8, 10, 12, and 17 are withdrawn because claims have been amended.  Support for the amendments can be found in page 7, line 37-page 8, line 5; and example 1 (page 14 line 26-page 15, line 4) of the current specification.

Claims 1-10 and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kasemann et al. (US 6,228,921 B1).
Regarding claim 1, Kasemann teaches a method of coating a metal or metallized surfaces such as aluminum (reads on lightweight metal substrate as admitted by Applicant in claim 17) (Col. 9, lines 60-63, Col. 13, lines 15-44),  (reads on the claim limitation of a process for producing a coated lightweight metal substrate), which comprises the steps: a) applying a coating composition to the substrate surface, such as aluminum) by means of standard coating methods (spraying for example) (reads on wet-chemically applying a coating composition to the lightweight metal substrate as admitted by Applicant in claim 10) (Col. 13, lines 28-32), and b) thermal curing the coating composition (Col. 13, lines 33-36),  wherein the coating composition contains a sol-gel material obtained from component A. γ-glycidyloxy-propyl trimethoxysilane (GPTS) for example (reads on component A, as admitted by Applicant in claim 3), which is prehydrolysated (Col. 4, lines 13-25, Col. 13, lines 21-25); component B. aluminum tributoxy ethanolate for example (reads on component B, as admitted by Applicant in claim 6) (claims 1 and 21); and component C. a polyol (claim 1), and wherein the 
Regarding claim 2, Kasemann teaches wherein component A. γ-glycidyloxy-propyl trimethoxysilane (GPTS) for example (reads on component A, as admitted by Applicant in claim 3) (Col. 4, lines 13-25, Col. 13, lines 21-25).
Regarding claim 3, Kasemann teaches wherein component A is γ-glycidyloxy-propyl trimethoxysilane (GPTS) for example (Col. 4, lines 13-25, Col. 13, lines 21-25).
Regarding claim 4, Kasemann teaches the hydrolysis is preferably carried out by using ½ mole of H2O per mole of hydrolyzable group (Col. 8, line 65- Col. 9, line 3). 
Regarding claim 5, Kasemann teaches wherein component B is aluminum tributoxy ethanolate for example (reads on component B, as admitted by Applicant in claim 6) (claims 1 and 21).
Regarding claim 6, Kasemann teaches wherein component B is aluminum tributoxy ethanolate for example (reads on component B, as admitted by Applicant in claim 6) (claims 1 and 21).
Regarding claim 7, Kasemann teaches wherein component B is aluminum tributoxy ethanolate for example (reads on component B, as admitted by Applicant in claim 6) (claims 1 and 21).
Regarding claim 8, Kasemann teaches wherein the polyol is polyphenylene ethers for example (Col.5, lines 28-29).
Regarding claim 9, wherein component D is optional in claim 1, therefore the limitation in claim 9 is also read as optional and not considered. 

Regarding claim 17, Kasemann teaches wherein the substrate surface, such as aluminum for example (Col. 13, lines 41-42).

Claim Rejections - 35 USC § 103
The claim rejections under 35 U.S.C. 103 as being unpatentable over Wolfgang et al. (DE 102007003761 A1) as applied to claims 1-3, 5-8, 10, 12, and 17, on Claims 4, 11 are withdrawn because the independent claim 1 have been amended.  Support for the amendments can be found in page 7, line 37-page 8, line 5; and example 1 (page 14 line 26-page 15, line 4) of the current specification.  

The claim rejections under 35 U.S.C. 103 as being unpatentable over Wolfgang et al. (DE 102007003761 A1) as applied to claims 1-3, 5-8, 10, 12, and 17, and further in view of Arpac et al. (US 2008/0008838 A1), on Claim 9 is withdrawn because the independent claim 1 have been amended.  Support for the amendments can be found in page 7, line 37-page 8, line 5; and example 1 (page 14 line 26-page 15, line 4) of the specification.  

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Kasemann et al. (US 6,228,921 B1) as applied to claims 1-10 and 17.
Regarding claim 11, Kasemann teaches wherein the curing temperature is between 80° and 200°C (Col. 13, lines 33-34, in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997) see MPEP 2144.05). Kasemann recognizes the temperature is adjusted by changing the curing time (Col. 1,lines 33-38.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to adjust the temperature to yield a improved product (Col. 2, lines 19-29). Discovery of optimum value of result effective variable in know process is ordinarily within skill of art. In re Boesch, CCPA 1980, 617 F.2d 272, 205 USPQ215.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Kasemann et al. (US 6,228,921 B1) as applied to claims 1-10 and 17, and further in view of Kreye (US 2011/0179628 A1).
Regarding claim 12, Kasemann teaches a method of coating a metal surface such as aluminum as disclosed above.  Kasemann does not explicitly teaches wherein the aluminum is a running board or a decorative strip. However, in an analogous art, Kreye disclose aluminium as a metal can be extruded to form a decorative strip ([0011]).  Therefore, it would have been obvious to one of ordinary skill in the art before the .
Response to Arguments
Applicant’s arguments with respect to claims 1-13 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.
Conclusion
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAI YAN ZHANG whose telephone number is (571)270-7181.  The examiner can normally be reached on MTTHF.


/HAI Y ZHANG/Primary Examiner, Art Unit 1717